Citation Nr: 1605009	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating than 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from February 1984 and February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the Board in December 2013.  A transcript of that hearing has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues for further development in April 2011 to obtain Social Security Administration (SSA) records, to obtain any identified private treatment records or outstanding VA treatment records, and to schedule the Veteran for a VA psychiatric examination.  The examiner was asked to clarify the current severity of the Veteran's PTSD and to clarify whether the Veteran's symptoms are due to the PTSD or to another psychiatric disability.  The Veteran was afforded a VA examination in July 2015.  The examiner did not provide a current level of severity as the examiner found that the Veteran did not have PTSD.  VA has already allowed that the Veteran has a diagnosis of PTSD; therefore, the examiner's opinion stating that the Veteran does not have PTSD does not meet the request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claims must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's shoulders.  

As the Veteran's claim of increased rating for PTSD affects the disabilities considered under his TDIU claim, the Board finds that the increased rating and TDIU claims are inextricably intertwined.  Thus, the Board must remand the issue of entitlement to TDIU for adjudication of inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his PTSD with a different examiner than examined him in July 2015.  The examiner should review the claims file and address the following:

a.)  Accepting that the Veteran has a diagnosis of PTSD and reviewing the Veteran's private treatment records showing severe symptoms of PTSD, the examiner should determine whether the Veteran's symptoms for PTSD may be distinguished from any psychiatric symptoms associated to other psychiatric disabilities.  The examiner should then note the severity and symptomatology of the Veteran's PTSD diagnosis.  If the examiner again determines that the Veteran is malingering, he should provide a summary of the level of malingering and the Veteran's actual level of symptomatology.  

b.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically PTSD and tinea pedis, on the Veteran's employability.  

c.)  The VA examiner is requested to address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should not consider the Veteran's age or any non-service- connected disabilities.

A complete rationale must be provided for any opinion offered.

2.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




